Citation Nr: 1531544	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-31 310 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.  He died in March 2009.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  

By rating decision dated in May 2008, the RO denied reopening of the Veteran's claim of service connection for COPD.  In June 2008, prior to his death, the Veteran submitted a notice of disagreement to the May 2008 rating decision.  As noted below, a Statement of the Case (SOC) must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

The appellant is claiming service connection for the cause of the Veteran's death.  The record shows that the Veteran died in March 2009.  The certificate of death lists the immediate cause of death as respiratory failure, due to, or as a consequence of, COPD.  The main contention is that the Veteran's COPD developed as a result of, or was associated with, asbestos exposure during service.  It is noted that the RO has conceded that the Veteran was exposed to asbestos while on active duty.  

Review of the record shows that, prior to his death, the Veteran was examined by VA for possible residuals of asbestos exposure.  That examination report, dated in September 2007, includes an opinion that there was no evidence of asbestosis.  In connection with the examination, the examiner reviewed the Veteran's medical records that included CT scan studies, with no mention of left lower lobe pleural thickening or of the prior removal of a nodule.  The Board notes that an October 2006 CT scan study was consistent with pleural thickening of the left lung, "atelectasis."  Two private physicians, in letters submitted prior and subsequent to the Veteran's death, have noted symptomatology that could be considered to be consistent with asbestosis, including pleural thickening at the base of the left lung and the removal of a nodule.  These private physicians have rendered opinions that the Veteran's COPD could have been related to asbestos exposure.  As it does not appear that the September 2007 VA examiner reviewed all of the medical evidence of record, and the two private physicians have rendered opinions that the Veteran's COPD could have been related to asbestos exposure, the Board finds that an additional medical opinion is warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination).  

As noted, prior to his death, the Veteran submitted a notice of disagreement with the May 2008 denial of service connection for COPD.  The RO must issue an SOC regarding accrued benefits.   Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's medical records to be reviewed by a VA examiner.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's COPD was of service onset or otherwise related thereto, to include as related to asbestos exposure during service.  The examiner should be requested to specifically comment on the opinions that support the appellant's claims that have been rendered by the private physicians.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The appellant must be provided a SOC on the issue of entitlement to service connection for COPD for accrued benefits purposes.  If and only if, the appellant files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

3.  Thereafter, the AOJ should readjudicate the issue(s) on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

